

114 HR 2550 IH: Traveling Parents Screening Consistency Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2550IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Taylor (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require GAO review of certain TSA screening protocols, and for other purposes.1.Short titleThis Act may be cited as the Traveling Parents Screening Consistency Act of 2021.2.Comptroller General reviewNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the Transportation Security Administration’s (TSA) implementation of the Bottles and Breastfeeding Equipment Screening Act (Public Law 114–293), as well as the effectiveness of TSA in ensuring screening protocol clarity and screening consistency relating to the screening of formula, breast milk, purified deionized water for infants, and juice. Such review shall include the following:(1)Consider whether TSA effectively manages consistency of screening protocol applications for formula, breastmilk, purified deionized water for infants, and juice.(2)Evaluate the need for TSA to update and revise procedures for such screening.(3)Assess whether TSA effectively tracks passenger complaints related to such screening to monitor trends and identify inconsistencies.(4)Evaluate TSA’s communications and information sharing practices for passengers, air carriers, and airports relating to screening protocols for such screening.(5)Evaluate TSA’s policies regarding the screening of passengers with nursing products, including the extent to which such passengers are more likely to receive secondary screening.(6)Make recommendations for improving TSA’s overall screening practices relating to such screening.